                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       vs.                                      )   CASE NO. DNCW3:18CR00096-001
                                                )   (Financial Litigation Unit)
STANLEY REGINALD BARRON, JR.                    )

ORDER ON MOTION TO ACCEPT EARLY PAYMENT OF MONETARY PENALTIES

       THIS MATTER comes before the Court upon a joint motion of the parties for an order

directing the Clerk of Court to accept pre-payment of the fine and/or restitution in this matter.

(Doc. No. 71). For the reasons stated in the motion, the Court finds good cause to grant the

requested relief.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall accept prepayment of the

monetary penalties in this matter in any amount and deposit funds in the non-interest Treasury

Registry Fund until entry of Judgment. Upon entry of the Judgment, the Clerk will transfer the

funds from the Treasury Registry Fund to the Restitution Fund and distribute the funds in

accordance with the terms of the judgment without further order of this Court. Any funds

exceeding restitution and other fines ordered in the Judgment will be returned to Defendant.

       IT IS FURTHER ORDERED that the government shall serve a copy of this Order upon

the Clerk or the Financial Deputy Clerk.

 Signed: January 16, 2019
